Exhibit 10.14
Compensatory Arrangements for Named Executive Officers
The Bank is an “at will” employer and does not provide written employment
agreements to any of its employees. However, employees, including Named
Executive Officers (or “NEOs”), receive: (a) cash compensation (i.e., base
salary, and, for exempt employees, “variable” or “at risk” short-term incentive
compensation); (b) retirement-related benefits (e.g., the Qualified Defined
Benefit Plan; the Qualified Defined Contribution Plan; and the Nonqualified
Defined Benefit Portion of the Benefit Equalization Plan (“DB BEP”)) and
(c) health and welfare programs and other benefits. Other benefits, which are
available to all regular employees, include medical, dental, vision care, life,
business travel accident, and short and long term disability insurance, flexible
spending accounts, an employee assistance program, educational development
assistance, voluntary life insurance, long term care insurance, fitness club
reimbursement and severance pay.
An additional benefit offered to all officers, age 40 or greater, or who are at
Vice President rank or above, is a physical examination every 18 months.
The annual base salaries for the Named Executive Officers are as follows (whole
dollars):

                      2010     2011       (1)     (2)  
 
               
Alfred A. DelliBovi
  $ 678,721     $ 709,263  
Patrick A. Morgan
    330,324       341,885  
Peter S. Leung
    438,109       453,443  
Paul B. Héroux
    311,514       322,417  
Kevin M. Neylan
    321,280       332,525  

More information about compensation arrangements can be found in Item 11 of the
Annual Report on Form 10-K
The 2011 increases in the base salaries of the NEOs from 2010 were based on
their 2010 performance.

      1  
Figures represent salaries approved by the Bank’s Board of Directors for the
year 2010
  2  
Figures represent salaries approved by the Bank’s Board of Directors for the
year 2011

 

